190 S.W.3d 568 (2006)
Johnnie E. LITTLE, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 86811.
Missouri Court of Appeals, Eastern District, Division Four.
May 2, 2006.
*569 Lisa M. Stroup, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Johnnie E. Little (Movant) appeals from a judgment denying, after an evidentiary hearing, his motion for post-conviction relief filed under Rule 29.15.[1] Movant alleges ineffective assistance of trial counsel for failing to call Movant and another witness to testify and for failing to request MAI-CR 3d 308.14. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not clearly err in denying Movant's motion for post-conviction relief. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2005, unless otherwise indicated.